Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1720
                      Lower Tribunal No. F15-22546
                          ________________


                            Lamont T. Lubin,
                                 Petitioner,

                                     vs.

                           The State of Florida,
                               Respondent.



    A Case of Original Jurisdiction-Ineffective Assistance of Appellate
Counsel.

     Lamont T. Lubin, in proper person.

      Ashley Moody, Attorney General, and Joanne Diez, Assistant
Attorney General, for respondent.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

     HENDON, J.
     Following review of Lamont T. Lubin’s petition for writ of habeas

corpus alleging ineffective assistance of appellate counsel, it is ordered

that said petition is hereby denied. See Mendoza v. State, 964 So. 2d 121

(Fla. 2007) (holding appellate counsel's failure to raise meritless issue on

appeal does not constitute ineffective assistance of appellate counsel);

Austin v. State, 236 So. 3d 402 (Fla. 3d DCA 2017).

     Petition denied.




                                     2